Citation Nr: 1010330	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right elbow/arm 
disability. 
 
2.  Entitlement to service connection for right biceps 
disability. 
 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
February 2001 to August 2004.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2008 
rating decision of the VA Regional Office in Phoenix, Arizona 
that, among other things, denied service connection for 
bilateral blindness, a right elbow/arm condition, a right 
biceps disorder, and right knee disability.

The Veteran was afforded a personal hearing in February 2009 
before the undersigned Veterans Law Judge sitting at Phoenix, 
Arizona.  The transcript is of record.  During the hearing, 
the appellant affirmatively withdrew the issue of entitlement 
to service connection for right knee disability from 
appellate consideration.  Therefore, this matter is no longer 
before the Board.

Subsequent to the hearing, service connection was granted for 
bilateral optic neuropathy.  This is a full grant of the eye 
benefit sought on appeal and is no longer for appellate 
consideration.

Following review of the record, the issue of entitlement to 
service connection for right biceps disability will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  A chronic right elbow defect, infirmity or disorder was 
not noted at service entrance - only a history of prior 
injury.  The presumption of soundness does attach.

2.  A right elbow disorder preexisted service.  There is 
evidence of an increase in severity during service.

3.  The VA does not have clear and unmistakable evidence that 
there was no aggravation.

4.  There is evidence of injury to the right elbow during 
service leading to chronic disability.  Natural progress of 
the pre-existing condition has not been established.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance as to 
the right elbow is not rebutted. § 1111 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.304 (2009).

2.  Residuals of right elbow trauma was incurred in service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has right elbow disability 
that was incurred in or aggravated by service.  He presented 
testimony on personal hearing in February 2009 to the effect 
that he sustained traumatic injury to the right elbow in 
service and now has chronic disability, including an 
inability to straighten the joint, for which service 
connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
instance, the claim of entitlement to service connection for 
right elbow disability is being granted.  The Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating the claim. Wensch v. Principi, 15 
Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In 
view of the Board's favorable decision and full grant of the 
benefit sought on appeal as to the right elbow, further 
assistance is unnecessary to aid the appellant in 
substantiating the appeal.  Therefore, any notice error as to 
this appeal may not be presumed to be prejudicial and is 
harmless. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007). 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Factual Background

The Veteran's service treatment records show that upon 
examination in December 2000 for service entry, he stated 
that he had been struck by a car at age 11 and hospitalized.  
It was noted that subsequent to such, he had undergone 
arthroscopy of the right elbow at age 12.  The upper 
extremities were evaluated as normal and no pertinent defect 
was recorded, to include limited motion, pain or a post-
operative scar.  In April 2001, the Veteran was seen for 
right elbow pain after an episode of "horse play".  He 
related that he felt a bump on the radial head area with 
swelling.  A history of an elbow problem was noted.  
Following examination, an assessment of radial head sprain 
was provided.  The appellant was seen in follow-up in May 
2001 where it was noted that he had decreased extension of 
the right elbow with deformity of the radial head.  An 
assessment of resolving radial head subluxation with 
associated medial collateral ligament sprain was recorded.  

Service treatment records reflect that in June 2002 the 
Veteran was seen for right elbow complaints.  It was noted 
that he had been wrestling with a friend in February 2002 and 
hurt his arm again for which he had been treated in the 
emergency room.  Left elbow contusion had been diagnosed and 
that since that time he had had continued pain, especially at 
the extremes of extension.  An X-ray of the elbow joint was 
negative.  An assessment of right elbow pain, status post 
surgery in September 1997, was rendered.  An August 2002 
clinical entry noted follow-up for right elbow pain.  It was 
reported that the Veteran had been prescribed medication and 
had been scheduled for orthopedic consultation but had been 
unable to make it because he was aboard ship.  It was related 
that since his last visit, he had had exacerbation of right 
elbow pain, possibly secondary to an accident at work.  It 
was noted that he had fallen on the right arm while 
"torquing" a week before and had noted a small mass over 
the right biceps with symptoms radiating to the upper arm.  
History was provided to the effect that he had been involved 
in a motor vehicle accident in September 1997 and dragged 
almost 250 feet.  Following evaluation, a pertinent 
assessment of tendonitis secondary to repetitive trauma and 
overuse was rendered for which medication, physical therapy 
and orthopedic consultation were prescribed.  

In October 2002, the Veteran was seen for right elbow pain.  
History of prior injury to the right elbow in September 1997 
in a motor vehicle accident was noted.  The Veteran related 
that an arthoscopy had been performed in late 1997 for 
removal of bone chips and scar tissue.  It was reported that 
he had had a hyperextension injury in boot camp for which an 
Ace bandage had been applied.  It was recorded that the 
appellant had decreased extension and positive weakness, 
popping and snapping, as well as pain on exertion and use of 
the right elbow.  An X-ray of the right elbow disclosed no 
evidence of fracture, foreign body or arthritis.  An 
assessment of biceps tendonitis was rendered.

When seen in September 2002, it was noted that the Veteran 
had had right elbow pain off and on since 1997 with no other 
injury since that time but several exacerbations in service 
with flare-ups of pain.  A clinical record in February 2004 
recited history of previous injury to the right elbow and 
surgery when the Veteran was eleven.  It was reported a week 
before, the appellant had been sitting at the computer, 
extended the right arm for a mouse and felt a sharp pain in 
the elbow.  He currently had pain on certain movements which 
had not resolved on its own.  An assessment of right elbow 
strain was recorded.  In April 2004, it was reported that the 
Veteran was a referral to orthopedics for right elbow pain.  
It was noted that he had been seen six times in the past for 
this problem and "doesn't seem to get anywhere with his 
problem".  Subsequently in April 2004, it was recorded that 
the Veteran complained of right elbow pain since direct 
trauma in boot camp, and currently had pain turning door 
knobs and pushing off.  An assessment of chronic elbow strain 
with limitation of motion "c/w loose body v possible 
ligamentous injury" was provided.  The appellant was seen in 
July 2004 wanting 'something done' about chronic elbow pain, 
stating that no one had 'done anything'.  The examiner noted 
that looking through his record, pain was indeed chronic.  A 
clinical chronology of treatment was provided.  On a Report 
of Medical History in August 2004, the Veteran wrote that he 
had been hit by a car at age 11 and had gone to the emergency 
room.  He related that he had had surgery on the elbow and 
had a current problem with the elbow.  The examining official 
noted that a right elbow injury had existed prior to service 
and the appellant had chronic pain. 

VA outpatient clinic notes dating from September 2006 show 
the Veteran worked as a metal fabricator at least two years 
after service and utilized hand-held tools.  In May 2008, 
reference was made to "rt elbow-episode of bulge at 
olecranon-resolved but unable to fully extend elbow." 

The Veteran was afforded a VA examination in July 2008.  The 
examiner stated that the claims folder was reviewed.  
Pertinent history was recited, including injury to the right 
elbow as a child and numerous visits for right elbow pain in 
service.  The Veteran was reported to have stated that the 
elbow hurt a few times a week, but that there was really no 
pain at all at rest until the occasional flare-ups.  He said 
he had no swelling and had no current elbow treatment.  
Examination of the right elbow disclosed no tenderness to 
palpation and no tenderness medially.  The Tinel's sign was 
negative at the ulnar nerve groove.  On range of motion 
evaluation, extension was -7, and flexion, pronation and 
supination were 120, 90 and 85 degrees, respectively.  
Following examination, the examiner diagnosed right elbow 
strain with slight functional impairment with no weakness, 
fatigue or incoordination.  It was opined that right elbow 
disability was not caused by, related to or permanently 
aggravated by military service.

A statement was received from the Veteran's wife on his 
behalf in January 2009.  She wrote that he said he was having 
no problem with the right elbow until half way in boot camp 
when he broke up a fight between two ship mates and injured 
the elbow flexing backwards.  It was reported that he was no 
longer able to fully extend the arm and that this had altered 
his daily activities.  It was felt that this was overlooked 
when he filed for compensation. 

The appellant presented testimony on personal hearing in 
February 2009 that although he had had exploratory surgery on 
the right elbow as a child, he sustained further traumatic 
injury in service.  He stated that during basic training, the 
elbow snapped, an ambulance was called and took him to the 
hospital.  The Veteran related that since that time, he had 
not been able to straighten out the elbow and that it was 
painful.

Legal Analysis

The Veteran acknowledges that while he may have had injured 
the right elbow and had exploratory surgery prior to service, 
he had no problems with it until re-injury during active 
duty.  The service entrance examination report records a 
self-reported history of trauma to the right elbow at age 11 
for which an arthoscopy was subsequently performed shortly 
thereafter.  Although the history of prior trauma to the 
right elbow was reiterated throughout service, and it was 
determined in August 2004 that a right elbow condition 
preexisted service, the entrance examination report clearly 
reflects no right elbow functional deficiency.  Clinical 
findings on examination were normal and no defect was 
recorded.  As such, the two-step presumption of soundness at 
service entrance attaches, and there must be clear and 
unmistakable evidence showing that the Veteran's right elbow 
disorder existed prior to active service, and clear and 
unmistakable evidence that it was not aggravated by service. 
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003.  Here, we find that the evidence does not 
rise to the exacting level demanded by the law and the 
presumption of soundness is not rebutted.

Service treatment records reflect that the Veteran sought 
treatment on a number of occasions for the right elbow 
symptomatology.  Multiple clinical entries refer to re-injury 
of the right elbow in various ways.  It was recorded in 
September 2002 that such symptoms had been intermittent since 
1997 with no subsequent injury, but with exacerbations in 
service.  In 2004, pain was described as "chronic" and 
orthopedic consultation was sought.  When examined for VA 
compensation and pension purposes in July 2008, the examiner 
opined that current right elbow disability was not caused by, 
related to or permanently aggravated by military service.

The Board finds, however, that nothing in the lay or medical 
evidence establishes that the Veteran had a right elbow 
disorder (as distinct from a history of injury) at service 
entrance.  No right elbow defect, infirmity or disorder was 
shown at service entrance.  Nothing at entrance suggested 
subluxation or limitation of motion.  He was seen for 
numerous complaints pertaining to the left elbow during 
service, to include multiple instances of injury.  Limitation 
of motion of the right elbow is first identified during 
service, a fact not demonstrated at service entrance.  This 
followed the instance of horseplay and subluxation.  The VA 
examiner in July 2008 discusses limitation of motion.  The 
Veteran and his wife attest to an inability to straighten out 
the right elbow since service.  The Board is thus unable to 
conclude that limitation of motion and the diminished 
function now indicated did not develop in service since it 
was first identified during service.  

Service connection may still be denied if right elbow changes 
were determined to be due to the natural progression of the 
disease process.  In this case, however, the VA doctor merely 
made a conclusory statement that the right elbow was not 
caused by, related to or permanently aggravated by military 
service.  The Board finds, however, that nothing in the 
doctor's summary conclusion rises to the level of a finding 
of natural progression, or to the level of clear and 
unmistakable evidence that there was no aggravation.  Without 
a rational basis for such conclusions, the report is 
inadequate and of little probative value in this case.  

The evidence in this case establishes a preservice injury 
with no functional defect at time of entrance.  During 
service there was subluxation and a finding of limitiaton of 
motion.  Nothing in this record rises to the level that the 
in-service manifestions were an acute flare-up or that there 
was not a permanent change in the nature of the disability or 
that there was natural progress.  We are not presented with 
clear and unmistakable evidence that there was no 
aggravation.  Therefore, the presumption of soundness is not 
rebutted and the grant of service connection is on the basis 
of incurrence rather than aggravation.  Wagner.


ORDER

Service connection for residuals of right elbow injury is 
granted.


REMAND

The Veteran asserts that he has symptoms affecting the right 
biceps that are related to service.  He maintains, however, 
that although the problem has been characterized as right 
biceps disability, it is actually his right shoulder from 
which pain emanates.  The appellant indicated at the hearing 
in February 2009 that he had phrased the issue incorrectly 
and that it was actually a right shoulder disability that 
radiated pain into the biceps.  He stated that the doctor 
performing surgery on him had told him that right biceps 
symptomatology was related to the right shoulder.  The 
Veteran's statement is supported in the record by a VA 
clinician's statement in VA outpatient clinical records dated 
in April 2008 that biceps pain was probably related to 
subacromial bursitis and impingement.  His wife wrote on his 
behalf in January 2009 that the medical records stated it was 
a right arm biceps condition but that this was actually due 
to the right shoulder.

In this regard, the Veteran thus appears to raise the issue 
of service connection for right shoulder disability with 
which right biceps symptomatology is inextricably 
intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).  Entitlement to right shoulder disability must 
therefore be addressed prior to final disposition of the 
currently appealed issue.  Under the circumstances, the Board 
will defer the issue of entitlement to service connection for 
right biceps disability until the matter of entitlement to a 
right shoulder disorder is adjudicated.

Accordingly, the case is REMANDED for the following action:

The RO should take steps to 
develop the issue of 
entitlement to service 
connection for right shoulder 
and biceps disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


